—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Islip, dated October 24, 1995, which, after a hearing, denied the petitioner’s application for certain area variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered July 22, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, the respondent Zoning Board of Appeals of the Town of Islip (hereinafter the ZBA) has complied with this Court’s prior order in a related case directing it to explain why certain prior variance applications were granted and the application made by the prior owner of the subject premises for the same variances the petitioner now seeks was denied (see, Matter of Frisenda v Zoning Bd. of Appeals, 215 AD2d 479; Matter of Field Delivery Serv. [Roberts], 66 NY2d 516; see also, Matter of Teal v Albany Capitaland Enters., 259 AD2d 859; Matter of Blount [Whalen’s Moving & Stor. Co.], 217 AD2d 879; cf., Matter of Broadway Bretton v New York State Div. of Hous. & Community Renewal, 258 AD2d 311). The record further establishes that the explanations of the ZBA were both rational and supported by substantial evi*411dence. It is well settled that the determination of a zoning board “must be upheld if it is rational and supported by substantial evidence” (Matter of Khan v Zoning Bd. of Appeals, 87 NY2d 344, 351; Matter of Cowan v Kern, 41 NY2d 591, 596). S. Miller, J. R, Sullivan, Altman and McGinity, JJ., concur.